DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 2 (fig 3-5), directed to claims 1-3 and 6-9 in the reply filed on 04 July 2021 is acknowledged.
Claims 4 and 5 were previously cancelled. 
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04 July 2021.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
heat-source-side expansion device in claims 1 and 3, interpreted per [0015] as an electronic expansion valve,
load-side expansion device in claims 1 and 3, interpreted per [0015] as a second electronic expansion valve,
control unit in claims 1-3 and 6-9, interpreted per [0025] as a semiconductor device including a rectifier diode and a switching element and a control circuit including a microcomputer,
heat exchange unit in claims 3, 7, and 9, interpreted per [0006] as a heat-source-side expansion device, a circuit-circuit heat exchanger, a pump, a radiator that is connected to the heat medium pipe, and a control unit,
shunt control unit in claims 6, 7, and 9, interpreted per [0025] and [0041] as a semiconductor device including a rectifier diode and a switching element and a control circuit including a microcomputer that adjusts the split ratio of flow between the radiator and bypass.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120297806 A1 Honda (hereafter Honda) in view of US 20130255932 A1 Doepker et al. (hereafter Doepker) and US 20190359030 A1 Kim et al. (hereafter Kim).

Regarding claim 1, Honda (fig 4) teaches an air-conditioning apparatus (heat pump system 101), comprising: a refrigerant circuit (refrigerant circuit 120) in which a compressor (compressor 21), a heat-source-side heat exchanger (heat-source-side heat exchanger 26), a heat-source-side expansion device (heat-source-side expansion valve 28), and a circuit-circuit heat exchanger (usage-side heat exchanger 41a) are connected via a refrigerant pipe (refrigerant tubes) and refrigerant circulates ([0057] “the heat-source-side refrigerant circulated through the heat-source-side refrigerant circuit 20”); a heat medium circuit (aqueous medium circuit 70a) in which a pump (circulation 
While Honda teaches a control unit (controller 1a), Honda does not teach a radiator; and a control unit that is attached to the radiator, the control unit being cooled via the radiator by the heat medium flowing in the heat medium pipe, Doepker teaches a radiator (heat sink 36); and a control unit (control module 34, corresponds to controller 1a of Honda) that is attached to the radiator, the control unit being cooled via the radiator ([0029] “Control module 34 is in heat-transferring relation with a heat sink 36”), 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the control unit, and associated radiator to cool the control unit as taught by Doepker into the air conditioning apparatus taught by Honda to cool the control module ([0050] “the use of working fluid to cool control module 34 can allow control module 34 to operate at a lower temperature, 
While Honda teaches a second heat exchanger (heat exchange coil 92a), Honda does not teach the radiator being located downstream of the load-side heat exchanger and between the load-side heat exchanger and an inlet of the circuit-circuit heat exchanger, Kim (fig 2-4) teaches the radiator (low temperature radiator 114) being located downstream of the load-side heat exchanger (chiller 111) and between the load-side heat exchanger (chiller 111) and the circuit-circuit heat exchanger (water cooled heat exchanger 103).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the radiator (after load side heat exchanger and before cascade heat exchanger) as taught by Kim into the air conditioning apparatus taught by Honda to cool the electronic parts ([0009] “Moreover, the heat pump system for a vehicle further includes: a low-temperature radiator disposed in the second coolant line to exchange heat between the coolant and air; and a second coolant line circulating electronic parts of the vehicle.”)

Regarding claim 2, modified Honda teaches the air-conditioning apparatus of claim 1 as stated above, wherein the control unit (controller 1a) is configured to control the pump ([0162] “The rotation speed (i.e., the operating frequency) of the circulation pump motor 44a can be varied by an inverter apparatus (not shown), and the capacity of the circulation pump 43a can thereby be controlled.”)
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 20120297806 A1 Honda (hereafter Honda) in view of US 20130255932 A1 Doepker et al. (hereafter Doepker) and US 20190359030 A1 Kim et al. (hereafter Kim) and in further view of Takayama (20150176866).

Regarding claim 3, modified Honda teaches the air-conditioning apparatus of claim 1 as stated above.
Honda further teaches an outdoor unit (heat source unit 2) having the compressor (compressor 21) and the heat-source-side heat exchanger (heat-source-side heat exchanger 26); and an indoor unit (usage unit 4a) having the load-side expansion device (usage-side expansion valve 42a) and the load-side heat exchanger (aqueous medium cooling/warming unit 7a).
While Honda does not explicitly teach a heat exchange unit having the heat-source-side expansion device, the circuit-circuit heat exchanger, the pump, the radiator, and the control unit; Takayama teaches a heat exchange unit (relay unit 3) having the heat-source-side expansion device (expansion device 32), the circuit-circuit heat exchanger (first intermediate heat exchanger 33), the pump (first pump 42), the radiator (second intermediate heat exchanger 31), and the control unit (controller 202).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the intermediate unit housing 


Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda in view of Doepker, Kim and Takayama as applied to claim 3 above, and further in view of US 20180001784 A1 Porras et al. (hereafter Porras).

Regarding claim 6, modified Honda teaches the air-conditioning apparatus of claim 3 as stated above. 
While Honda does not teach the heat medium circuit further includes a bypass pipe for bypassing an inlet and an outlet of the radiator, Porras teaches the heat medium circuit (coolant subsystem 58) further includes a bypass pipe (bypass conduit 102) for bypassing an inlet and an outlet of the radiator ([0003] “actuate the valve to circulate coolant to the bypass conduit to skip the radiator”)
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a bypass of a radiator as taught by Porras into the air conditioning apparatus taught by Honda to allow flow through or around the radiator when the radiator isn’t needed ([0028] “The bypass conduit 102 
While Honda does not teach a shunt that is installed closer to the inlet than the outlet of the radiator and is for splitting a heat medium flowing in from upstream of the radiator into a heat medium for the radiator and a heat medium for the bypass pipe, and the control unit includes a shunt control unit configured to adjust a split ratio of the shunt in accordance with a temperature of the heat medium passing through the radiator, Doepker (fig 5) teaches a shunt (thermal valve 190) that is installed closer to the inlet than the outlet of the radiator and is for splitting a heat medium flowing in from upstream of the radiator into a heat medium for the radiator (heat sink 36) and a heat medium for the bypass pipe (fluid conduit 176) ([0040] “Thermal valve 190 is operable to allow all of the working fluid to either flow through fluid conduit 176, bypassing fluid conduit 164 and heat sink 36, or to flow through fluid conduit 164, heat sink 36, and fluid conduit 168 and rejoin fluid conduit 176 in a downstream location prior to evaporator 78.”), and the control unit (control module 34) includes a shunt control unit (cooling module 50) configured to adjust a split ratio of the shunt  ([0040] “valve 190 is operable to allow all of the working fluid to either flow through fluid conduit 176, bypassing fluid conduit 164 and heat sink 36, or to flow through fluid conduit 164, heat sink 36, and fluid conduit 168 and rejoin fluid conduit 176 in a downstream location”) in accordance with a temperature of the heat medium passing through the radiator ([0032] “A cooling module 50 can be used to command the cooling of control module 34” and [0041] “Valve 190 can be a component of cooling module 50”)


Regarding claim 7, modified Honda teaches the air-conditioning apparatus of claim 6 as stated above.
While Honda does not explicitly teach a passing temperature sensor configured to measure a passing temperature that is a temperature of the heat medium passing through the radiator, the control unit further includes a memory configured to store an increase threshold that is used as a reference for increasing a flow rate of the heat medium to the radiator and a decrease threshold that is set at a lower temperature than the increase threshold and that is used as a reference for reducing the flow rate of the heat medium to the radiator, and the shunt control unit is configured to adjust, in a case where the passing temperature is greater than the increase threshold, the split ratio of the shunt in such a manner that the flow rate of the heat medium to the radiator is increased, and adjust, in a case where the passing temperature is smaller than the decrease threshold, the split ratio of the shunt in such a manner that the flow rate of the heat medium to the radiator is reduced, Doepker teaches a passing temperature sensor (temperature sensor 82) configured to measure a passing temperature that is a 

Porras teaches a memory (memory of the controller 78) configured to store an increase threshold (threshold value) that is used as a reference for increasing a flow rate of the heat medium to the radiator ([0030] “For example, when the battery temperature exceeds a predefined threshold and the cabin AC system 60 has capacity, the valve 66 may be actuated to circulate at least some coolant to the chiller 76. A portion of the warm coolant from the battery pack 24 may enter the chiller line 75 and exchange heat with a refrigerant of the refrigerant subsystem 60 within the chiller 76 to dissipate heat”) and a decrease threshold (threshold value) that is set at a lower temperature than the increase threshold (claim 15 “the controller is further configured to, in response to a temperature of the battery being less than a threshold value and less than the ambient-air temperature, actuate the valve to circulate coolant to the bypass conduit and not the radiator loop”) and that is used as a reference for reducing the flow rate of the heat medium to the radiator ([0027] “The bypass loop 103 also allows the radiator 64 to be skipped when the battery temperature is below a threshold value”),

Further, it is understood, claim 7 includes an intended use recitation, for example “a memory configured to store an increase threshold that is used as a reference for increasing a flow rate of the heat medium to the radiator and a decrease threshold that is set at a lower temperature than the increase threshold and that is used as a reference for reducing the flow rate of the heat medium to the radiator”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be used does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an 

Regarding claim 8, the combined teachings teach wherein the memory is configured to store a split ratio table (Porras fig 4 shows a table of chiller capacity and [0021] “The controller also includes predetermined data, or “look up tables” that are based on calculations and test data, and are stored within the memory.”) in which temperature differences from the increase threshold and the decrease threshold are associated with split ratios of the shunt, and the control unit is configured to acquire (See Porras [0041] “Referring to FIG. 4, an example chiller-capacity table 118 is shown. The table 118 may be stored in memory of the controller 78. The controller 78 may include one or more tables that are selectively used during different operating conditions. The Y-axis is the load, which is determined using table 116 for example, and the X-axis is the temperature differential between the measured temperature of the evaporator 84 and the target temperature of the evaporator 84”), in a case where the passing temperature is greater than the increase threshold, the split ratio of the shunt by checking a temperature difference between the passing temperature and the increase threshold against the split ratio table, and acquire, in a case where the passing temperature is smaller than the decrease threshold, the split ratio of the shunt by checking a temperature difference between the passing temperature and the decrease threshold against the split ratio table (See Porras [0041] “Referring to FIG. 4, an example chiller-capacity table 118 is shown. The table 118 may be stored in memory of the controller 78. The controller 78 may include one or more tables that are selectively 
Further, it is understood, claim 8 includes an intended use recitation, for example “the memory is configured to store a split ratio table in which temperature differences from the increase threshold and the decrease threshold are associated with split ratios of the shunt” and “the control unit is configured to acquire, in a case where the passing temperature is greater than the increase threshold, the split ratio of the shunt by checking a temperature difference between the passing temperature and the increase threshold against the split ratio table, and acquire, in a case where the passing temperature is smaller than the decrease threshold, the split ratio of the shunt by checking a temperature difference between the passing temperature and the decrease threshold against the split ratio table”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be used does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function.

Regarding claim 9, modified Honda teaches the air-conditioning apparatus of claim 6 as stated above. 

As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the temperature sensor and the control unit including memory to control (increase and decrease) flow based on preprogrammed temperature set points to cool the controller as taught by Doepker into the air conditioning apparatus taught by Honda to control the cooling of the controller ([0054] “A determination is made if supplemental cooling is needed, as indicated in block 206. If supplemental cooling is not needed, control moves to block 208 and monitors the status. If supplemental cooling is needed, control module 34 is cooled with working fluid”).
Porras teaches a memory configured to store a split ratio adjustment table (Porras [0041] “Referring to FIG. 4, an example chiller-capacity table 118 is shown. The table 118 may be stored in memory of the controller 78. The controller 78 may include one or more tables that are selectively used during different operating conditions. The 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the memory configured to store tables and thresholds as taught by Porras into the air conditioning apparatus taught by Honda to help the controller control the radiator bypass to maintain optimal temperature of the electronic parts ([0022] “The traction battery 24 and other vehicle component are thermally regulated with one or more thermal-management systems. Example thermal-management systems are shown in the figures and described below. Referring to FIG. 2, a vehicle 12 includes a thermal-management system 56. The thermal-management system 56 can be employed to manage thermal loads generated by various vehicle components, such as the battery assembly 24, powertrain components, and power-
Further, it is understood, claim 9 includes an intended use recitation, for example “memory configured to store a split ratio adjustment table in which the passing temperature is associated with the split ratio of the shunt in such a manner that an amount of the heat medium to flow into the radiator increases as the passing temperature increases, and an amount of the heat medium to flow into the bypass pipe increases as the passing temperature decreases” and “shunt control unit is configured to acquire the split ratio of the shunt by checking the passing temperature against the split ratio adjustment table”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be used does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US-9677789-B2		Joppolo; Cesare Maria discloses a refrigerator appliance with multiple evaporators and full and partial bypasses of said evaporators.

US-20170248349-A1	KUJAK; Stephen A discloses cascading reversible heat pump circuits utilizing multiple evaporators with an intermediate heat exchanger between systems.
US-20150176866-A1	Takayama; Keisuke discloses cascading cooling circuits with multiple heat exchangers and bypass flow paths.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN J. CUSICK whose telephone number is (303)297-4290.  The examiner can normally be reached on Monday-Thursday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/E.J.C./Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763